Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of, inter alia, criminal mischief in the fourth degree pursuant to Penal Law § 145.00 (1), defendant contends that his conviction is not supported by legally sufficient evidence that he intended to damage the car driven by the victim when it was struck by several bullets from a gun that defendant fired at the victim. We disagree. We conclude that the evidence is legally sufficient to satisfy the mens rea requirement of intent to damage property (cf., People v *841Washington, 18 NY2d 366; People v Roberts, 140 AD2d 961; People v Bryant, 85 AD2d 575, 576).
We have reviewed the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that they are lacking in merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Criminal Possession Weapon, 2nd Degree.) Present—Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.